IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COURTNEY JOHNSON, :
Plaintiff, : 1:19-cv-1970

Vv. : Hon. John E. Jones III

JOHN J. TALABER, ESQ., e¢ ai.,
Defendants.

ME RAND
January 16, 2020
Presently before the court is a civil rights complaint pursuant to 42 U.S.C. §
1983, filed by Courtney Johnson (“Johnson” or “Plaintiff’), a state inmate
currently housed at the State Correctional Institution at Mahanoy (“SCI-
Mahanoy”), Frackville, Pennsylvania. Johnson seeks to proceed in forma pauperis.

(Doc. 4).

For the reasons that follow, the motion to proceed in forma pauperis will be
granted for the sole purpose of the filing of the action and the complaint will be
dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I. STANDARDS OF REVIEW

A federal court may properly dismiss an action sua sponte under the

screening provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or
seeks monetary relief from a defendant who is immune from such relief.” Ball v.
Famiglio, 726 F.3d 448, 452 (3d Cir. 2013).

In dismissing claims under §§ 1915(e)(2) and 1915A, district courts apply
the standard governing motions to dismiss brought pursuant to Rule 12(b)(6) of the
Federal Rules of Civil Procedure. See, e.g., Smithson v. Koons, Civ. No. 15-01757,
2017 WL 3016165, at *3 (M.D. Pa. June 26, 2017) (stating “‘[t]he legal standard
for dismissing a complaint for failure to state a claim under § 1915A(b)(1), §
1915(e)(2)(B)(i), or § 1997e(c)(1) is the same as that for dismissing a complaint
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.”); Mitchell v.
Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010) (explaining that when
dismissing a complaint pursuant to § 1915A, “a court employs the motion to
dismiss standard set forth under Federal Rule of Civil Procedure 12(b)(6)”);
Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying
FED.R.CIV.P. 12(b)(6) standard to dismissal for failure to state a claim under §
1915(e)(2)(B)).

In rendering a decision on a motion to dismiss, a court should not inquire
“whether a plaintiff will ultimately prevail but whether the claimant is entitled to
offer evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236

(1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996). The court must accept as
true the factual allegations in the complaint and draw all reasonable inferences
from them in the light most favorable to the plaintiff. See Phillips v. Cty of
Allegheny, 515 F.3d 224, 229 (3d Cir. 2008). In addition to considering the facts
alleged on the face of the complaint, the court may consider “documents
incorporated into the complaint by reference, and matters of which a court may
take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,
322 (2007).

However, “[t]he tenet that a court must accept as true all of the allegations
contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Igbal,
556 U.S. 662, 678 (2009) (stating “[t]hreadbare recitals of the elements of a cause
of action, supported by mere conclusory statements, do not suffice.”). “Under the
pleading regime established by Twombly and Iqbal, a court reviewing the
sufficiency of a complaint must take three steps. First, it must ‘tak[e] note of the
elements [the] plaintiff must plead to state a claim.’ Jgbal, 556 U.S. at 675, 129
S.Ct. 1937. Second, it should identify allegations that, ‘because they are no more
than conclusions, are not entitled to the assumption of truth.’ Jd. at 679, 129 S.Ct.
1937. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir.2011)
(“Mere restatements of the elements of a claim are not entitled to the assumption of

truth.” (citation and editorial marks omitted)). Finally, ‘[w]hen there are well-
pleaded factual allegations, [the] court should assume their veracity and then
determine whether they plausibly give rise to an entitlement to relief.’ Jgbal, 556
US. at 679, 129 S.Ct. 1937.” Connelly v. Lane Const. Corp., 809 F.3d 780, 787
(3d Cir. 2016) (footnote omitted). Deciding whether a claim is plausible is a
“context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” /gbal, 556 U.S. at 681.

Because Johnson proceeds pro se, his pleading is liberally construed and his
complaint, “however inartfully pleaded, must be held to less stringent standards
than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94
(2007) (citations omitted).

Il. JOHNSON’S COMPLAINT

Johnson seeks “to be free from being punished twice for same offense for

which he was on parole.” (Doc. 1, p.3). He alleges that “adding more time to his

judge-imposed sentenced [sic] is an increasing of his punishment, without the

appropriate fact-finder having authorized his maximum being increased. This
violates his rights to due process.” (/d. at 4). Specifically, he “asserts that
increasing his sentence original maximum date from 12/19/2019 to 09/20/2025 is
adding of punishment to the punishment that he originally received from his

sentencing judge.” (/d.).
Ill. DISCUSSION
Section 1983 of Title 42 of the United States Code offers private
citizens a cause of action for violations of federal law by state officials. See
42 U.S.C. § 1983. The statute provides, in pertinent part, as follows:
Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity, or
other proper proceeding for redress...
Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v.
Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a
plaintiff must allege “the violation of a right secured by the Constitution and laws
of the United States, and must show that the alleged deprivation was committed by
a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).
Johnson’s claim is not cognizable under §1983. “[H]arm caused by actions
whose unlawfulness would render a conviction or sentence invalid” is not
cognizable under §1983, unless the conviction or sentence was “reversed on direct
appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such a determination, or called into question by a federal

court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, at
486-87 (1994); see also Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002)

(“whenever the challenge ultimately attacks the ‘core of habeas'—the validity of
the continued conviction or the fact or length of the sentence—a challenge,
however denominated and regardless of the relief sought, must be brought by way
of a habeas corpus petition.”). Heck applies to claims involving monetary damages
as well as those seeking equitable and declaratory relief. See Wilkinson v. Dotson,
544 U.S. 74, 81 — 82 (2005). And it applies to parole board decisions, See
Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006).

Any award or decision in Johnson’s favor that concerns a decision made by
the parole board, would necessarily imply the invalidity of Johnson’s detention.
Consequently, he cannot pursue a civil rights action under 42 U.S.C. § 1983.
Instead, following exhaustion of his administrative remedies, his proper avenue of
recourse in the federal courts is a petition for a writ of habeas corpus. See Preiser
v. Rodriguez, 411 U.S. 475, 498-99 (1973) (holding that habeas relief is available
to challenge the fact or duration of confinement).

Based on the foregoing, Johnson’s complaint will be dismissed for failure to
state a claim upon which relief may be granted. Under the circumstances, the

Court is confident that service of process is not only unwarranted but would waste

the increasingly scarce judicial resources that §1915 is designed to preserve.
IV. LEAVE TO AMEND

Before dismissing a complaint for failure to state a claim upon which relief
may be granted, the Court must grant the Plaintiff leave to amend his complaint
unless amendment would be inequitable or futile. See Grayson v. Mayview State
Hospital, 293 F.3d 103, 114 (3rd Cir. 2002). The Court concludes that granting
Johnson leave to amend would be futile as any civil rights claim is simply not

cognizable at the present time.

Vv. CONCLUSION

Based on the forgoing, the complaint will be dismissed pursuant to 28
U.S.C. § 1915(e)(2)(B)(ii).

The Court will enter an appropriate Order.
